internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to plr-114829-00 cc psi date date number release date index number legend program state trust fund llc manager x dear this letter responds to your letter dated date as well as other correspondence on behalf of state requesting a ruling that llc will not be treated as a separate_entity for federal_income_tax purposes facts according to the information submitted the state legislature enacted the program to enable residents of state and other states to benefit from the tax incentive provided for qualified tuition savings plans under the internal_revenue_code and state law and attract students to public and private colleges and universities within state simultaneously with and as part of establishing the program the state legislature also created the trust fund the primary function of the trust fund is to hold the amounts contributed by participants in program and the earnings thereon in separate_accounts in a_trust fund of which the comptroller of state is the sole trustee the trust fund will invest the amounts it has for investment using llc llc will plr-114829-00 function in a manner similar to a regulated_investment_company as defined in sec_851 but will act exclusively for the program through trust fund no interests in llc will be traded on the secondary market manager the investment manager of llc has invested an aggregate amount of dollar_figurex in llc manager made this investment to ensure that llc will be classified as a partnership for federal tax purposes until the requested ruling is granted once the service issues this ruling llc will redeem manager's interest at that point the comptroller will be the sole legal owner of llc state requests a ruling that after the redemption of manager's interest llc will not be treated for federal tax purposes as an entity separate from its owner trust fund law and analysis sec_301_7701-2 of the procedure and administration regulations states that a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code moreover sec_301_7701-2 states that a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-2 provides for federal tax purposes that a business_entity with a single owner that is not a corporation under sec_301_7701-2 is disregarded as an entity separate from its owner sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides default classifications for an eligible_entity that does not make an election a domestic eligible_entity with a single owner unless it elects otherwise is disregarded as an entity separate from its owner sec_301_7701-3 here after the redemption of manager's interests llc will have a single owner trust fund llc represents that it will not elect to be classified as an association under sec_301_7701-3 therefore for federal tax purposes llc will be disregarded as an entity separate from its owner trust fund and be treated as a branch of trust fund plr-114829-00 conclusion based on the facts submitted to us we conclude that after the redemption of manager llc will be disregarded as an entity separate from its owner trust fund except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed under sec_529 and no opinion is expressed concerning the federal tax consequences of llc's conversion from a partnership to a disregarded_entity the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the state comptroller sincerely s robert honigman acting assistant to the branch chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
